Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff (Donald Sullivan) on the 7th of May 2018 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Plaintiff (Tog Properties, LLC), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 14th of August 2018."